PER CURIAM.
Appellant’s claim under an employees’ group policy of life insurance, for benefits attending the death of his wife, was rejected by a jury verdict and the trial court’s judgment. The master policy and the employee’s certificate provided that “If a person is not actively at work on the date his insurance would otherwise become effective, the insurance shall not become effective until the date he returns to active work.” Appellant’s wife, the employee, was on leave for extended illness when the policy would otherwise have become effective, and she never returned to active work. The policy therefore never insured appellant’s wife. No error otherwise appears. See Couch v. Conn. Gen. Life Ins. Co., 216 So.2d 72 (Fla. 2d DCA 1968). Contrast Denton v. Conn. Gen. Life Ins. Co., 323 So.2d 17 (Fla. 1st DCA 1975).
AFFIRMED.
MILLS, Acting C. J., and SMITH and ERVIN, JJ., concur.